Exhibit 10.1

 

THE HOME DEPOT, INC.

NONEMPLOYEE DIRECTOR

DEFERRED SHARE AWARD

(<DATE> award;          shares)

 

This Deferred Share Award (the “Award”) is made as of the <DAY> day of <MONTH>,
<YEAR> by THE HOME DEPOT, INC., a Delaware corporation (the “Company”) to
<NONEMPLOYEE DIRECTOR’S NAME> (“Director”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan (the “Plan”) which is administered by the Leadership Development
and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

 

WHEREAS, Director is a member of the Board of Directors (the “Board”) eligible
to receive grants of Awards under the Plan; and

 

WHEREAS, the Board has approved the grant to Director of this award of deferred
shares under the terms of the Plan representing Director’s annual stock retainer
for service on the Board (the “Award”) and to promote Director’s long-term
interests in the success of the Company; and

 

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Director, the Company herein sets forth the terms of such award
in writing, as follow;

 

1.                                       Stock Award. The Company hereby grants
to Director an award of              shares of the $.05 par value common stock
of the Company, subject to the conditions set forth herein. Such shares are
hereinafter referred to as the “Deferred Shares.”

 

2.                                       Delivery of Shares. A stock certificate
representing the Deferred Shares (including any additional Deferred Shares to
which Director becomes entitled as a result of the adjustments described in
Section 3) shall be transferred to Director upon the earlier of (i) the date on
which Director ceases to be a member of the Board by reason of his or her death,
retirement or disability; or (ii) the first anniversary of the date on which
Director ceases to be a member of the Board for any reason other than death,
retirement or disability; or (iii) the date on which the Director ceases to be a
member of the Board for any reason within six (6) months following the date of
Change in Control of the Company (as defined in Section 7). For purposes of this
Award, (i) Director shall be considered to have retired if he or she ceases to
be a member of the Board during or after the calendar year in which he or she
attains age seventy-two (72); (ii) disability shall have the meaning set forth
in Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations thereunder; and (iii) Director shall be considered
to have ceased to be a member of the Board on the date he or she incurs a
“separation from service” as defined under Code Section 409A(a)(2)(A)(i) and the
regulations thereunder.

 

--------------------------------------------------------------------------------


 

3.                                       Adjustments for Dividends. Upon the
payment of any cash dividend on shares of common stock of the Company before the
issuance of a stock certificate representing the Deferred Shares, the number of
Deferred Shares shall be increased by the number obtained by dividing (x) the
aggregate amount of the dividend that would be payable if each Deferred Share
were issued and outstanding and entitled to dividends on the dividend payment
date, by (y) the Fair Market Value of the common stock on the dividend payment
date. The number of Deferred Shares shall also be entitled to such adjustments
as are determined by the Committee under Section 11 of the Plan.

 

4.                                       Stockholder Rights. Upon the issuance
of a stock certificate representing the Deferred Shares, Director shall have all
of the rights of a stockholder with respect to the Deferred Shares, including
the right to vote the shares and to receive all dividends or other distributions
paid or made available with respect to such shares. Before the delivery of such
stock certificate, Director shall have none of the rights of a stockholder with
respect to the Deferred Shares.

 

5.                                       Fractional Shares. The Company shall
not be required to issue any fractional shares pursuant to this Award, and the
Committee may round fractions down.

 

6.                                       Plan Provisions. In addition to the
terms and conditions set forth herein, the Award is subject to and governed by
the terms and conditions set forth in the Plan, which is hereby incorporated by
reference. Unless the context otherwise requires, capitalized terms used in this
Award shall have the meanings set forth in the Plan. In the event of any
conflict between the provisions of the Award and the Plan, the Plan shall
control.

 

7.                                       Change in Control. For purposes of this
award, “Change in Control” means a change in ownership or effective control, or
in the ownership of a substantial portion of the assets of the Company, as
follows:

 

(a)                                  Change in Ownership. A change in ownership
of the Company shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Company that,
together with stock held by such person or group constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. However, if any one person, or more than one person acting as a
group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same persons or persons is not considered to cause a
change in the ownership of the Company or to cause a change in the effective
control of the Company. An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This subsection applies only
when there is a transfer of stock (or issuance of stock) and stock remains
outstanding after the transaction.

 

(b)                                 Change in Effective Control. A change in the
effective control of the Company shall occur on (i) the date any one person, or
more than one person acting as a group,

 

2

--------------------------------------------------------------------------------


 

acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing fifty percent (50%) or more of the total voting power of
the stock of the Company; or (ii) the date a majority of the members of the
Board is replaced during any twelve (12)-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election.

 

(c)                                  Change in the Ownership of a Substantial
Portion of the Company’s Assets. A change in the ownership of a substantial
portion of the Company’s assets shall occur on the date that any one person, or
more than one person acting as a group acquires (or has acquired during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets. A
change in control does not occur when there is a transfer to a related entity,
as described in the Treasury Regulations under Code Section 409A.

 

This Section 7 shall be subject to and interpreted in accordance with applicable
Treasury Regulations and other guidance describing a “change in control event”
for purposes of Code Section 409A.

 

8.                                       Miscellaneous.

 

(a)                                  Limitation of Rights. The granting of this
Award shall not give Director any rights to similar grants in future years or
any right to be retained in the employ or service of the Company or to interfere
in any way with the right of the Company to terminate Director’s services at any
time or the right of Director to terminate his or her services at any time.

 

(b)                                 Rights Unsecured. The rights of Director
hereunder shall be that of an unsecured general creditor of the Company, and
Director shall not have any security interest in any assets of the Company.
Director shall have only the Company’s unfunded, unsecured promise to issue
shares of the Company’s common stock in the future pursuant to this Award.

 

(c)                                  Nontransferability/Nonalienability. No
right of Director hereunder shall be subject to alienation, transfer, sale,
assignment, pledge, attachment, garnishment or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such payments whether presently or thereafter payable shall be void.

 

(d)                                 Code Section  409A Compliance. This Award is
intended to satisfy the requirements of Code Section 409A and shall be construed
accordingly. The Company in its discretion may delay the issuance of Deferred
Shares or take any other action it deems necessary to

 

3

--------------------------------------------------------------------------------


 

comply with the requirements of Code Section 409A, including amending this
Award, without Director’s consent, in any manner it deems necessary to cause the
Award to comply with the requirements of Code Section 409A.

 

(d)                                 Limitation of Actions. Any lawsuit with
respect to any matter arising out of or relating to this Award must be filed no
later than one (1) year after the date that the Company denies the claim made by
Director or any earlier date that the claim otherwise accrues.

 

(e)                                  Offset. Company may deduct from amounts
otherwise payable under this Award all amounts owed by Director to Company and
its affiliates to the maximum extent permitted by applicable law.

 

(f)                                    Controlling Law. This Award shall be
governed by, and construed in accordance with, the laws of the State of Georgia
(without giving effect to the choice of law principles) and any action arising
out of or related thereto shall be brought in either the United States District
Court for the Northern District of Georgia, Atlanta Division, or the Superior
Court of Cobb County, Georgia.

 

(g)                                 Severability. If any term, provision,
covenant or restriction contained in the Award is held by a court or a federal
regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in the Award shall remain in full force and effect, and
shall in no way be affected, impaired or invalidated.

 

(h)                                 Construction. The Award contains the entire
understanding between the parties and supersedes any prior understanding and
agreements between them representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

(i)                                     Headings. Section and other headings
contained in the Award are for reference purposes only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
the Award or any provision hereof.

 

***************************************

 

4

--------------------------------------------------------------------------------